DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.   



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 7-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WAN US 20140015169 (herein after Wan) in view of Maranan US 20110047720 A1 (herein after Maranan) and Shaffer US 20120233885 A1 (herein after Shaffer).

Regarding claim 1, Wan discloses a sole assembly (Abstract), comprising a first insert (paragraph 0041, 66, as seen in Figure 2), wherein the perimeter portion forms at least a portion of an outer periphery of the sole assembly (as seen in Figure 2).
[AltContent: textbox (The perimeter portion of the insert forms at least a portion of an outer periphery of the sole assembly.)]

[AltContent: arrow][AltContent: textbox (First insert)]
[AltContent: arrow][AltContent: textbox (Third insert)][AltContent: arrow][AltContent: textbox (Second insert)][AltContent: arrow]
    PNG
    media_image1.png
    309
    512
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    256
    474
    media_image2.png
    Greyscale


However, Wan is silent to a core portion including a lower surface and ribs extending downward from the lower surface, wherein the ribs define a shoulder extending about at least a portion of the core portion, contained within and bonded to the core portion; and a perimeter portion bonded to the core portion. 
Maranan discloses a core portion (paragraphs 0050 and 0051) including a lower surface and ribs (86) extending downward from the lower surface (as best seen in Figures 10 and 11, paragraph 0053, 0054 and 0055), wherein the ribs define a shoulder extending about at least a portion of the core portion (as best seen in Figures 10 and 11, paragraph 0053, 0054 and 0055), contained within and bonded to the core portion (as best seen in Figures 8, 10 and 11, Abstract); and a perimeter portion bonded to the core portion (paragraph 0055).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inserts  )][AltContent: arrow][AltContent: textbox (Lower surface)]
    PNG
    media_image3.png
    466
    363
    media_image3.png
    Greyscale


Wan is analogous art to the claimed invention as it relates to multi component sole assemblies and
and, Maranan is analogous art to the claimed invention in that it teaches a method of making sole assembly having multiple components.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the inserts and core portion of Wan, with a core portion including a lower surface and ribs extending downward from the lower surface, wherein the ribs define a shoulder extending about at least a portion of the core portion, contained within and bonded to the core portion; and a perimeter portion bonded to the core portion, as taught by Maranan in order to form a sole assembly having multiple portions of differing materials and properties and varied surface structure that can be molded together at one time, provide a sole assembly. The substitution of one sole assembly for another would be a simple substitution of one known element for another to obtain predictable results, an ability to manufacture a sole that includes differed properties such as aesthetic finish, and impact absorption efficiently.

However, Wan and Maranan don’t specifically disclose wherein the perimeter portion includes a through hole aperture that defines an interior lip, and wherein the interior lip is seated on the shoulder of the core portion and wherein a surface of the perimeter portion forming the through hole aperture abuts an exterior perimeter of the ribs.

Shaffer discloses the perimeter portion includes a through hole aperture (as seen in annotated Figures 3, 4 and 5 and 14P) that defines an interior lip (as seen in annotated Figures 3, 4 and 5 and 14P), and wherein the interior lip is seated on the shoulder of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P) and wherein a surface of the perimeter portion forming the through hole aperture abuts an exterior perimeter of the ribs (as seen in annotated Figures 3, 4 and 5 and 14P).

Shaffer is analogous art to the claimed invention as it relates to multi component sole assemblies made from different materials displaying different properties and effects.










[AltContent: textbox (Core portion)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (First, second and third interior recess)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Exterior perimeter of the ribs.)][AltContent: arrow][AltContent: textbox (Interior lip)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inserts)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Through hole aperture)]                                    
    PNG
    media_image4.png
    620
    471
    media_image4.png
    Greyscale

[AltContent: textbox (First, second and third inserts)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    299
    428
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    483
    411
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Wan and Maranan, with a of the sole inserts including a perimeter portion with a through hole aperture that defines an interior lip, and wherein the interior lip is seated on the shoulder of the core portion and wherein a surface of the perimeter portion forming the through hole aperture abuts an exterior perimeter of the ribs, as taught by Shaffer in order to hold the inserts in place on the sole assembly.   . The substitution of one sole assembly and manner in which the inserts are placed in the sole assembly is a simple substitution of one known element for another to obtain predictable results, an ability to manufacture a sole more efficiently.

Regarding claim 2, the modified sole assembly of the combined references discloses an outer peripheral edge of the first insert is completely surrounded by the core portion (62, 64, 68, paragraph 0041, as seen in Figure 2 of Wan) and contained within a first interior recess defined by the ribs of the core portion (62, 64, 68, paragraph 0041, as seen in Figure 2 of Wan).  

Regarding claim 3, the modified sole assembly of the combined references discloses the perimeter portion completely surrounds an outer periphery of the core portion (as best seen in Figure 10 and 11 of Maranan).  
Regarding claim 4, the modified sole assembly of the combined references discloses the first insert (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) is contained within a first interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) defined by the ribs of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer), and wherein the first insert is seated on a surface of the core portion located within the first interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer).  
Regarding claim 5, the modified sole assembly of the combined references discloses lower surfaces of the core portion (as best seen in Figure 2 of Wan), the first insert (as best seen in Figure 2 of Wan), and the perimeter portion include a plurality of grooves and lugs or projections (as best seen in Figure 2 of Wan).  
Regarding claim 7, the modified sole assembly of the combined references discloses each of the core portion (as best seen in Figures 10 and 11 of Maranan), the first insert (paragraphs 0053, as best seen in Figures 10 and 11 of Maranan), and the perimeter portion is an ethyl vinyl acetate material (paragraph 0042 of Maranan).  

Regarding claim 8, the modified sole assembly of the combined references discloses the perimeter portion forms an entire outer periphery of the sole assembly (paragraph 0055 of Maranan).  

Regarding claim 9, the modified sole assembly of the combined references discloses the core portion (as best seen in Figures 10 and 11 of Maranan), the first insert (paragraph 0053), and the perimeter portion have different hardnesses from one another (paragraph 0042 of Maranan).  

Regarding claim 10, the modified sole assembly of the combined references discloses the first insert is located in a forefoot region or in a heel region of the sole assembly (paragraph 0042 of Maranan).  

Regarding claim 11, the modified sole assembly of the combined references discloses the first insert extends from a midfoot region to a forefoot region of the sole assembly (paragraph 0042 of Maranan). 
Regarding claim 12, the modified sole assembly of the combined references discloses a second insert contained within a second interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) defined by the ribs of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) and bonded to the core portion (Abstract of Maranan), wherein the second insert is seated on a surface of the core portion located within the second interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer).
Regarding claim 13, the modified sole assembly of the combined references discloses an outer peripheral edge of the second insert is completely surrounded by the core portion (as best seen in Figures 10 and 11 of Maranan).  

Regarding claim 14, the modified sole assembly of the combined references discloses a third insert (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) contained within a third interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) defined by the ribs of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) and bonded to the core portion (paragraph 0053, as best seen in Figures 10 and 11 of Maranan), wherein the third insert is seated on a surface of the core portion located within the third interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer).

Regarding claim 15, the modified sole assembly of the combined references discloses an outer peripheral edge of each of the second insert and the third insert is completely surrounded by the core portion (paragraph 0053 and 0055 of Maranan).  

Regarding claim 16, the modified sole assembly of the combined references discloses lower surfaces of the core portion (as best seen in Figures 10 and 11 of Maranan), the first insert (paragraph 0053 of Maranan), and the perimeter portion form a grid of hexagonal projections (as best seen in Figures 10 and 11 of Maranan).  
Regarding claim 17, Wan discloses a sole assembly (Abstract): wherein an outer peripheral edge of the first insert (66) is completely surrounded by the core portion and contained within a first interior recess defined by the ribs of the core portion (62, 64, 68, paragraph 0041, as seen in Figure 2); wherein an outer peripheral edge of the second insert is completely surrounded by the core portion. 
However, Wan is silent to a core portion including a lower surface and ribs extending downward from the lower surface, a first insert contained within and bonded to the core portion, and a second insert contained within and bonded to the core portion. 
Maranan discloses a core portion including a lower surface and ribs extending downward from the lower surface (as best seen in Figures 10 and 11, paragraph 0053, 0054 and 0055), wherein the ribs define a shoulder extending about at least a portion of the core portion (as best seen in Figures 10 and 11, paragraph 0053, 0054 and 0055), a first insert contained within and bonded to the core portion (as best seen in Figures 8, 10 and 11), and a second insert contained within and bonded to the core portion ( Abstract, paragraph 0054, as best seen in Figures 8, 10 and 11).

Wan is analogous art to the claimed invention as it relates to multi component sole assemblies and
and, Maranan is analogous art to the claimed invention in that it teaches a method of making sole assembly having multiple components.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the inserts and core portion of Wan, with a core portion including a lower surface and ribs extending downward from the lower surface, wherein the ribs define a shoulder extending about at least a portion of the core portion, contained within and bonded to the core portion; and a perimeter portion bonded to the core portion, as taught by Maranan in order to form a sole assembly having multiple portions of differing materials and properties and varied surface structure that can be molded together at one time, provide a sole assembly; and, the substitution of one sole assembly for another would be a simple substitution of one known  element for another to obtain predictable results, an ability to manufacture a sole that includes differed properties such as aesthetic finish, and impact absorption efficiently.

However, Wan and Maranan don’t specifically disclose wherein the ribs define a first interior recess and a second interior recess of the core portion, wherein the first insert is seated on a first surface of the core portion located within the first interior recess and in contact with the ribs defining the first interior recess and contained within the second interior recess defined by the ribs of the core portion and wherein the second insert is seated on a second surface of the core portion located within the second interior recess and in contact with the ribs defining the second interior recess.  

Shaffer teaches wherein the ribs define a first interior recess (as seen in annotated Figures 3, 4 and 5 and 14P) and a second interior recess of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P), wherein the first insert is seated on a first surface (as seen in annotated Figures 3, 4 and 5 and 14P) of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P) located within the first interior recess (as seen in annotated Figures 3, 4 and 5 and 14P) and in contact with the ribs (as seen in annotated Figures 3, 4 and 5 and 14P) defining the first interior recess (as seen in annotated Figures 3, 4 and 5 and 14P) and contained within the second interior recess (as seen in annotated Figures 3, 4 and 5 and 14P) defined by the ribs of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P) and wherein the second insert is seated on a second surface of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P) located within the second interior recess (as seen in annotated Figures 3, 4 and 5 and 14P) and in contact with the ribs defining the second interior recess (as seen in annotated Figures 3, 4 and 5 and 14P).  

Shaffer is analogous art to the claimed invention as it relates to multi component sole assemblies and methods of making them.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Wan and Maranan, with a of the sole inserts including a perimeter portion with a through hole aperture that defines an interior lip, and wherein the interior lip is seated on the shoulder of the core portion and wherein a surface of the perimeter portion forming the through hole aperture abuts an exterior perimeter of the ribs, as taught by Shaffer in order to hold the inserts in place on the sole assembly.  The substitution of one sole assembly and manner in which the inserts are placed in the sole assembly is a simple substitution of one known element for another to obtain predictable results, an ability to manufacture a sole more efficiently.

Regarding claim 18, the modified sole assembly of the combined references discloses the first insert is located in a forefoot region of the sole assembly and the second insert is located in a heel region of the sole assembly (as best seen in Figures 10 and 11 of Maranan), or the first insert is located in a forefoot region of the sole assembly and the second insert extends from a midfoot region to a forefoot region of the sole assembly (as best seen in Figures 10 and 11 of Maranan); or the first insert is located in a heel region of the sole assembly and the second insert extends from a midfoot region to a forefoot region of the sole assembly (as best seen in Figures 10 and 11 of Maranan).  

Regarding claim 19, the modified sole assembly of the combined references discloses a third insert contained within and bonded to the core portion (as best seen in Figures 10 and 11 of Maranan, paragraphs 0053, 0054 and 0055), wherein an outer peripheral edge of the third insert is completely surrounded by the core portion and contained within a third interior recess defined by the ribs of the core portion (62, 64, 68, paragraph 0041, as seen in Figure 2 of Wan) and wherein the third insert (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) is seated on a third surface of the core portion (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) located within the third interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer) and in contact with the ribs defining the third interior recess (as seen in annotated Figures 3, 4 and 5 and 14P of Shaffer).  

Regarding claim 20, the modified sole assembly of the combined references discloses the first insert is located in a forefoot region of the sole assembly (as best seen in Figures 10 and 11 of Maranan), the second insert extends from a midfoot region to a forefoot region of the sole assembly (as best seen in Figures 10 and 11 of Maranan), and the third insert is located in a heel region of the sole assembly (as best seen in Figures 10 and 11 of Maranan).

Claim 6, is rejected under 35 U.S.C. 103(a) as being unpatentable over WAN US 20140015169 (herein after Wan) in view of Maranan US 20110047720 A1 (herein after Maranan) and Shaffer US 20120233885 A1 (herein after Shaffer) as applied to claim 1 above, and further in view of Li US 20100122476 (herein after Li).

Regarding claim 6, the sole assembly of the combined references disclose all the limitations of claim 6 except they do not disclose the core portion has a first color, the first insert has a second color different from the first color, and the perimeter portion has a third color different from the first color and the second color.    
Li discloses the core portion has a first color (paragraph 0035), the first insert has a second color different from the first color (paragraph 0035), and the perimeter portion has a third color different from the first color and the second color (paragraph 0035). 
Li is analogous art to the claimed invention as it relates to sole components having different colors.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the properties of sole assembly of Wan, Maranan and Shaffer, with sole structure having a core portion of multiple colors as taught by Li in order to allow for customization of the footwear, to create footwear sporting a team’s colors, or the wearers preference.   The substitution of the one sole material having one set of properties for another having multiple properties, ie. different colors, would be a simple substitution of one known element for another to obtain predictable results, the ability to tailor products to the wearers tastes.
Argument
Applicant’s arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 
In response to the applicants arguments that Wan does not disclose the “perimeter portion,” the “aperture,” “the interior lip,” and/or the “shoulder”, Shaffer is used to disclose these limitations as shown in the rejection above.
In response to the applicants arguments that the combined references  do not disclose the core portion includes a lower surface and ribs extending downward from the lower surface,  or that ribs define a shoulder extending about at least a portion of the core portion,  the perimeter portion includes a through hole aperture that defines an interior lip, interior lip is seated on the shoulder of the core portion, the perimeter portion forming the through hole aperture abuts an exterior perimeter of the ribs, the examiner respectfully disagrees.  Shaffer is used to disclose these limitations as shown in the rejection above. 
In response to the applicants arguments that the combined references do not disclose a sole assembly that includes a core portion, a first insert the examiner respectfully disagrees.  Maranan discloses a core portion, a first insert as shown in annotated Figures 10 and 11 above.  Shaffer is used to disclose  (a) the core portion including a lower surface and ribs extending downward from the lower surface, wherein the ribs define a shoulder extending about at least a portion of the core portion, (b) the perimeter portion including a through hole aperture that defines an interior lip, (c) this interior lip being seated on the shoulder of the core portion, and/or (d) a surface of the perimeter portion forming the through hole aperture abutting an exterior perimeter of the ribs, as outlined in the rejection above.
In response to the applicants arguments that Maranan does not disclose a sole assembly that includes inserts contained within and bonded to a core portion, wherein the inserts are seated on surfaces of the core portion located within the respective interior recesses and in contact with the ribs defining the respective interior recesses, the examiner respectfully disagrees.  Maranan, (Figures 10 and 11, paragraphs 0050, 005 0053, 0054 and 0055) teaches a sole assembly that includes inserts contained within and bonded to a core portion, wherein the inserts are seated on surfaces of the core portion located within the respective interior recesses and in contact with the ribs defining the respective interior recesses.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Ferreira whose telephone number is (571) 270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732